Citation Nr: 0002994	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-32 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

3.  Entitlement to a compensable rating for a left index 
finger disability.

4.  Entitlement to rating in excess of 10 percent for scar of 
the left arm (major).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from December 1984 to December 
1988.

The veteran filed a claim in January 1997 for service 
connection for a right knee disability, a left arm biceps 
injury with scar, a left index finger disability, and a right 
index finger disability.  This appeal arises from the May 
1997 rating decision from the Hartford, Connecticut Regional 
Office (RO) that denied the veteran's claim for service 
connection for left arm muscle strain; granted service 
connection for residuals of a right knee injury, with an 
evaluation of 0 percent; granted service connection for a 
left arm laceration scar, with an evaluation of 0 percent; 
granted service connection for a left index finger injury, 
with an evaluation of 0 percent; and granted service 
connection for a right index finger injury with an evaluation 
of 0 percent.  A Notice of Disagreement was filed in August 
1997 and a Statement of the Case was issued in September 
1997.  A substantive appeal was filed in October 1997 with a 
request for a hearing at the RO before a local hearing 
officer.  In January 1998, the abovementioned RO hearing was 
held. 

By rating decision in May 1998, the RO increased the 
evaluation for the veteran's service connected residuals of a 
right knee injury from 0 percent to 10 percent and increased 
the evaluation of the veteran's service connected left arm 
laceration scar from 0 percent to 10 percent.  The veteran 
has continued his appeal of these ratings.

At the January 1998 RO hearing, the veteran indicated that he 
was withdrawing his appeal as to the issue of a compensable 
rating for a right index finger injury.  Therefore, that 
issue is no longer before the Board.

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a right knee injury and the issue of 
entitlement to a compensable rating for a left index finger 
injury are the subjects of the Remand decision below.


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that he currently has left arm muscle strain.  

2.  The veteran's claim of entitlement to service connection 
for a left arm muscle strain is not plausible.

3.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to a 
rating in excess of 10 percent for a left arm laceration scar 
has been obtained by the RO.

4.  The manifestations of the veteran's left arm laceration 
scar do not equate to severe incomplete paralysis or 
paralysis or severe neuralgia or neuritis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
arm muscle strain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for the assignment of a rating in excess of 
10 percent for a left arm laceration scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4,118, 4.123, 4.124, 
4.124a, Diagnostic Codes 7804, 7805, 8517, 8617, 8717 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in no history of painful 
or "trick" shoulder or elbow was reported.  On examination, 
the veteran's upper extremities were clinically evaluated as 
normal.

In October 1986, the veteran was seen for treatment for a 
laceration of the left posterior upper arm caused by 
lacerating his arm on a metal band of a locker.  On 
examination, there was a 6 cm laceration with sharp edges.  
There was no debris.  No fascia was visible, and no muscle 
fibers were seen.  The skin and fat were cut to approximately 
0.5 cm.  The wound was closed with 30 stitches.  The 
assessments/diagnoses included superficial laceration left 
posterior upper arm.  Three days later in October 1996, the 
veteran was seen for removal of sutures.  There were no signs 
of infection.  He returned the same day with complaints that 
the wound had reopened.  The would was cleaned and the 
dressing changed.  

In January 1997, the veteran filed a claim for disabilities 
to include left arm biceps injury with scar.  

On a VA examination in May 1997, the veteran reported 
suffering a laceration of the back of the left arm in service 
and had 32 stitches done for superficial laceration not 
involving the triceps muscles.  It left him with a scar 
because of the stitching, but no limitation of movement.  On 
examination, the veteran was noted to be left handed.  There 
was a scar over the left triceps area from previous stitches.  
The diagnoses included status post 32 stitches on the back of 
left arm with a scar, but no limitation of movements.  

By rating action of May 1997, service connection for a left 
arm muscle strain was denied and service connection for left 
arm laceration scar was granted with an evaluation of 0 
percent.  The current appeal to the Board arises from this 
action.

At the RO hearing in January 1998, the veteran testified that 
he had a scar on the biceps side of his left arm.  He had 
about 32 stitches.  He was able to put his arms out straight 
and raise them at the March 1997 VA examination.  He reported 
that he could not get to full extension with his left arm and 
had a physical profile for this in the service.  He currently 
had problems with pain when he used the triceps muscle.  He 
stated that the scar had shrunk over the years.  There was a 
little bit of skin coloration.  There was an area of 
depression around the scar that seemed to be muscle damage.  
The scar was tender.

On a VA examination in March 1998, the veteran reported that 
he had a laceration of the left upper arm in service.  He 
currently had an occasional feeling of numbness in the area 
on doing certain activities.  On examination, there was a 21/4 
x 1/4 inch wide transverse scar in the posterior distal 1/3 of 
the humerus area.  There was hypesthesia just distal to the 
scar and a positive Tinel's sign.  Tinel's sign is a tingling 
sensation in the distal end of a limb when percussion is made 
over the site of a divided nerve.  It indicates a partial 
lesion or the beginning regeneration of the nerve.  Dorland's 
Illustrated Medical Dictionary, 1527 (28th ed. 1994).  The 
triceps muscle was intact.  There was normal range of motion 
of the elbow.  The diagnoses included scar, posterior aspect, 
distal left upper arm, and neuropathy, left distal humerus 
area posteriorly with a positive Tinel's sign indicating an 
injury to a cutaneous nerve in the area due to the laceration 
that he incurred that caused the abovementioned scar.  

II.  Analysis

A.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1999), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1999)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has a left arm 
muscle strain that was incurred during service.  The service 
medical records show the veteran had a laceration of the left 
arm which was treated with stitches. 

Further, the reports of the May 1997 and March 1998 VA 
examination are negative for any current diagnosis of a left 
arm muscle strain.  As there is no current medical evidence 
to establish the presence of the left arm muscle strain 
claimed on appeal, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  The only evidence that would support 
the veteran's claim is found in his statements and testimony; 
however, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for a left arm 
muscle strain, that claim must be denied.

While it can be argued that the VA has a duty to assist 
claimants whose claims are not well grounded, this 
proposition has been rejected by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In 
that case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

B.  Rating

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  Moreover, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under applicable criteria, a 10 percent rating is warranted 
for scars, superficial, tender, and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804.  The 
veteran has received the maximum available under this rating 
code.  

The veteran may additionally be rated higher under Diagnostic 
Code 7805, for scars, other; which is rated on limitation of 
function of part affected.  

A higher rating may be available under the applicable 
criteria regarding the musculocutaneous nerve:

Diagnostic Code  8517  Paralysis of:
Complete; weakness but no loss of flexion 
of elbow and supination of forearm......30 
[major extremity]
Incomplete:  severe........20 [major 
extremity]
Incomplete:  moderate.......10 [major 
extremity]

Diagnostic Code 8617  Neuritis

Diagnostic Code 8717  Neuralgia

38 C.F.R. § 4.124(a) (1999).

The ratings above for neuralgia and neuritis are rated on the 
nerve affected.  In addition, the following regulations must 
be considered.

Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant pain, at times excruciating, is 
to be rated on the scale provided for 
injury of the nerve involved, with a 
maximum equal to severe, incomplete, 
paralysis.  See nerve involved for 
diagnostic code number and rating.  The 
maximum rating which may be assigned for 
neuritis not characterized by organic 
changes referred to in this section will 
be that for moderate, or with sciatic 
nerve involvement, for moderately severe, 
incomplete paralysis.  

38 C.F.R. § 4.123 (1999)

Neuralgia, cranial or peripheral, 
characterized usually by a dull and 
intermittent pain, of typical 
distribution so as to identify the nerve, 
is to be rated on the same scale, with a 
maximum equal to moderate incomplete 
paralysis.  See nerve involved for 
diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may 
be rated up to complete paralysis of the 
affected nerve.  

38 C.F.R. § 4.124 (1999).

"Neuralgia" is pain extending along the course of one or 
more nerves usually without demonstrable changes in the nerve 
structure.  Webster's Medical Desk Dictionary 471 (1986).  
"Neuritis" is inflammation of a nerve.  Dorland's Illustrated 
Medical Dictionary 1127 (27th ed. 1988).

The record does not support the veteran's claim for a rating 
in excess of 10 percent, for laceration of the left arm as 
there is no evidence of severe incomplete paralysis,  
complete paralysis, or severe neuralgia or neuritis.  On the 
March 1998 VA examination, the veteran had only hypesthesia 
just distal to the scar with complete range of motion of the 
elbow.  In summary, the preponderance of the evidence clearly 
establishes that the symptoms do not meet the criteria for a 
rating in excess of that currently assigned.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for left arm muscle strain is denied.

Entitlement to a rating in excess of 10 percent for 
laceration of the left arm is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well 
grounded claim for a rating in excess of that currently 
assigned.  A claim for a rating in excess of that assigned is 
well grounded if the claimant asserts that a condition for 
which service connection has been granted has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA examinations conducted in May 
1997 and March 1998 are inadequate for rating purposes as the 
examinations did not address the requirements of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In that case, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in evaluating a 
service-connected joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45.  
Thus, when considering the rating to be assigned a service-
connected joint, medical evidence must be obtained as to any 
additional range of motion loss or ankylosis due to pain on 
use, incoordination, weakness, fatigability, or during flare-
ups.  DeLuca.  The veteran has indicated that his right knee 
symptoms and left index finger symptoms are exacerbated by 
use.  Therefore, the veteran should be afforded an orthopedic 
examination to address the DeLuca requirements.  Moreover, 
the RO must consider the principles of rating enunciated in 
VAOPGCPREC 23-97 (July 1, 1997) (under certain circumstances, 
separate ratings may be assigned for separate manifestations 
of a knee disability) and VAOPGCPREC 9-98 (August 14, 1998).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
residuals of a right knee injury and left 
index finger injury in recent years.  
After securing the necessary releases, 
the RO should obtain all records that 
have not already been obtained and 
associate them with the claims file.  

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the service 
connected residuals of a right knee 
injury and service connected left index 
finger injury.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The examiner should be asked to describe 
all manifestations of the right knee 
disability, to include whether there are 
any findings of subluxation, instability, 
locking, swelling, or loss of range of 
motion.  Any instability should be 
described as mild, moderate or severe.  
The examiner should indicate whether 
there is any ankylosis of the right knee; 
and, if so, the position in degrees 
should be given.  If there is limitation 
of motion, the ranges of motion should be 
given in degrees.  For VA purposes, 
normal flexion is to 140 degrees and 
normal extension is to 0 degrees.  The 
examiner should be asked to determine 
whether the knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (which should be described in 
degrees) due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the knee is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis (express in degrees) due to 
pain on use or during flare-ups. 

The examiner should indicate whether 
there is limitation of motion or 
ankylosis of the left index finger.  The 
examiner should also note whether motion 
permitting flexion of the tip of the left 
index finger to within 2 inches of the 
transverse fold of the palm is possible.  
The examiner should be asked to determine 
whether each joint of the left index 
finger exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis (favorable, 
unfavorable or extremely unfavorable--
also note whether equivalent to any joint 
of the finger being in extension or in 
extreme flexion) due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
index finger is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis (favorable, 
unfavorable or extremely unfavorable-
also note whether equivalent to any joint 
of the left index finger being in extreme 
flexion or in extension) of any joint of 
the left index finger due to pain on use 
or during flare-ups.  

If the examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case. 
Consideration should be given to the 
recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


